NO.    82-62

                      I N T H E S U P R E M E C O U R T O F T H E S T A T E O F MONTANA

                                                      1983



FRANCES V.          JARRETT,

                                      Plaintiff         and R e s p o n d e n t ,

              VS.


L E O R . J A R R E T T , ADA M . C A S S A D Y ,
J A C K J A R R E T T and DORA J A R R E T T ,

                                      D e f e n d a n t s and A p p e l l a n t s .




Appeal        from:                 C o u r t of t h e F o u r t e e n t h J u d i c i a l D i s t r i c t ,
                         D i s t r i c t
                         I n and f o r t h e C o u n t y of M u s s e l s h e l l
                         Honorable N a t A l l e n ,          Judge presiding.

C o u n s e l of    Record:

        For A p p e l l a n t s :

               R o b e r t W.   H o l m s t r o m argued,       B i l l i n g s ,   Montana

        For R e s p o n d e n t :

               John L.       P r a t t argued,       Roundup,         Montana




                                                      Submitted:           J a n u a r y 19, 1983

                                                         Decided:          February 1 8 , 1983

F i l e d :
               FEB 1 8 5983
Mr.    J u s t i c e L . C . G u l b r a n d s o n d e l i v e r e d t h e O p i n i o n of t h e C o u r t .

       T h i s a c t i o n i s f o r p a r t i t i o n of a r a n c h by o n e of t h e t e n a n t s
i n common.           I t was h e a r d by t h e D i s t r i c t C o u r t of              the Fourteenth

Judicial          District,        Musselshell           County,         which       decided      that     the

r e s p o n d e n t d i d h a v e t h e r i g h t to p a r t i t i o n .          Based o n t h e s t i p u -
lation       of     the     parties        that    the        ranch     could      not     be   physically

divided,          t h e c o u r t o r d e r e d t h e p r o p e r t y s o l d , t h e p r o c e e d s to be

d i v i d e d among t h e c o t e n a n t s .
       J a c k and Dora J a r r e t t owned t h e f a m i l y r a n c h                    i n Musselshell

County.        The r a n c h had b e e n i n Mrs. J a r r e t t t s f a m i l y f o r a p p r o x i -

m a t e l y 100 y e a r s .
       I n 1 9 7 2 , a s p a r t of         an e s t a t e p l a n ,       t h e y began g i f t i n g     the
r a n c h t o t h e i r c h i l d r e n , James L .             Jarrett,        L e o R.    Jarrett,       and

Ada M.       C a s s a d y , a s t e n a n t s i n common.              T h i s g i f t i n g p r o g r a m was
completed           i n 1976,       t h e r e b y g i v i n g each        child      an undivided          1/3
i n t e r e s t i n the property.

       I n 1973 t h e t h r e e c h i l d r e n e n t e r e d           i n t o a one-year         l e a s e of
the property with                  their    parents.             Under      the     lease the parents
p a i d a l l t h e t a x e s and m a i n t a i n e d t h e i m p r o v e m e n t s .        These d u t i e s

constituted            t h e i r r e n t a l payments.             The l e a s e a l s o c o n t a i n e d a
p r o v i s i o n t h a t it was t o be a u t o m a t i c a l l y renewed a n n u a l l y u n l e s s
terminated           i n w r i t i n g b y e i t h e r of         the p a r t i e s a t l e a s t t h i r t y

d a y s p r i o r t o t h e e x p i r a t i o n of t h e a n n u a l term.
       All    t h e income from t h e r a n c h w e n t to t h e p a r e n t s ,                  including

o i l and g a s l e a s e p a y m e n t s ,        which        a l l the children assigned                  to
them.
       I n 1980, James L .               Jarrett,        o n e of       the children, died.                  A t

that      time        his     wife,      Frances         V.      Jarrett,          inherited       his     1/3
i n t e r e s t i n the ranch.              I n J u n e 1981, Frances brought an a c t i o n
f o r p a r t i t i o n of      the ranch,         and        t h e p a r t i e s s t i p u l a t e d s h e was

t h e owner o f a n u n d i v i d e d 1 / 3 i n t e r e s t i n t h e p r o p e r t y .

       Three issues a r e presented i n t h i s case:
       1.    Whether          an   implied        agreement between                 the    c o t e n a n t s and

p a r e n t s waived t h e i r r i g h t to p a r t i t i o n ?
       2.     W h e t h e r t h e c o u r t s h o u l d h a v e imposed a r e s u l t i n g                trust
upon t h e p a r t i e s to p r e v e n t p a r t i t i o n ?

       3.     Whether           or      not    the    sale     of       the   ranch     ordered           by   the
District Court, because                        i t c o u l d n o t p h y s i c a l l y be p a r t i t i o n e d ,

s h o u l d be made s u b j e c t t o t h e l e a s e of 2/3 o f it t o J a c k and D o r a

Jarrett?
       S e c t i o n 70-29-101,               MCA,   authorizes partition.                    That s e c t i o n
r e a d s as f o l l o w s :

               "- c t i o n f o r p a r t i t i o n authorized--who
                 A                                                                       may
               b r i n--. ~ K e x e i e r a l c ! E e n a n t s h 7 l 1 d and a r e i n
               -       g               s
               p o s s e s s i o n o f r e a l p r o p e r t y as j o i n t t e n a n t s
               o r t e n a n t s i n common, i n which o n e or more of
               them h a v e a n e s t a t e of i n h e r i t a n c e o r f o r l i f e
               o r l i v e s o r f o r y e a r s , a n a c t i o n may be
               b r o u g h t b y o n e o r more o f s u c h p e r s o n s f o r a
               p a r t i t i o n t h e r e o f , a c c o r d i n g to t h e r e s p e c t i v e
               r i g h t s o f t h e p e r s o n s i n t e r e s t e d t h e r e i n , and
               f o r a s a l e o f s u c h p r o p e r t y or a p a r t t h e r e o f
               i f it a p p e a r s t h a t a p a r t i t i o n c a n n o t be made
               w i t h o u t a g r e a t p r e j u d i c e to t h e owners."
From t h e w o r d i n g o f t h a t s e c t i o n , i t may a p p e a r t h a t t h e r i g h t t o

partition           is a b s o l u t e .       However,        i n Lawrence v ,             Harvey (198O),

            Mon t   .   --.-. -.-
                            .-      ,   607 P.2d 5 5 1 , 37 S t . R e p .    370,       t h i s Court h a s
d e c l a r e d it i s n o t , w h e r e it s t a t e s :
               " A l t h o u g h t h e r e a r e no Montana c a s e s d i r e c t l y
               o n p o i n t , t h e g e n e r a l r u l e is t h a t a c o t e n a n t
               i s e n t i t l e d t o p a r t i t i o n as a m a t t e r of r i g h t ,
               a n d n o t m e r e l y as a matter of g r a c e w i t h i n t h e
               d i s c r e t i o n of t h e c o u r t .    W h i l e t h e r i g h t is
               s o m e t i m e s s a i d t o be a b s o l u t e , p a r t i t i o n may
               be d e n i e d w h e r e i t would b e a g a i n s t p u b l i c
               p o l i c y or l e g a l o r e q u i t a b l e p r i n c i p l e s , and
               t h e r i g h t may i n a p p r o p r i a t e c i r c u m s t a n c e s be
               w a i v e d by a g r e e m e n t o f t h e p a r t i e s .  68 C. J . S .
               P a r t i t i o n S 21; 59 Arn.Jur.2d P a r t i t i o n S 30; 4
               Thompson o n Real P r o p e r t y S 1 8 2 2 ( 1 9 7 9 ) ; 2
               T i f £ a n y o n Real P r o p e r t y S 474 ( 3 r d Ed. 1 9 3 9 ) ;
               4A P o w e l l o n R e a l P r o p e r t y S 6 1 1 ( 1 9 4 9 )                  ."
               607 P.2d a t 5 5 5 , 5 5 6 .
      The     a p p e l l a n t s contend            that    the     e x i s t e n c e of     an agreement
waiving        partition                is     implied       here        because        of     the        family
understanding              to       allow t h e      parents        to    live    on    the        land    until
t h e i r deaths.           W e do n o t a g r e e .        The t e s t i m o n y o f L e o R. J a r r e t t ,

t h e s u r v i v i n g s o n p o i n t s to t h e a b s e n c e of             any agreement,             as h e

testified           that        there         was    never        any     specific          discussion         or
a g r e e m e n t on w h e t h e r t h e c o t e n a n t s c o u l d or c o u l d n o t p a r t i t i o n .

Furthermore,              the       testimony        of     Ada     M.    Cassady,           the    Jarrettls
daughter,           and     one    of     the        cotenants,                makes           clear        the    lack    of
agreement,            express       or     implied,          where                  she        testified          that    her

brother J i m ,           prior     to h i s d e a t h ,          stated                 t h a t he c o u l d l e g a l l y
claim a p o r t i o n o f t h e r a n c h .

       I t must        be      understood            that    " [ c l o t e n a n t s have                  the    right    to
equal      access         and     use    of         the    property                 held        in     common       . . ."
Toeckes v.           Baker ( 1 9 8 0 ) ,       --     --   Mont   .   --       --    ,    6 1 1 P.2d 6 0 9 , 6 1 2 , 37

St.Rep.       948.        To i m p l y a n a g r e e m e n t w a i v i n g p a r t i t i o n u n d e r t h e

c i r c u m s t a n c e s of    t h i s case would d e p r i v e F r a n c e s J a r r e t t , o n e of
t h e c o t e n a n t s , o f h e r r i g h t s to t h e p r o p e r t y .
      The n e x t i s s u e t h a t m u s t be a d d r e s s e d is w h e t h e r t h e r e w a s a

r e s u l t i n g t r u s t i n f a v o r of t h e p a r e n t s .
      Both         s i d e s raise       the        same case when                       speaking of              resulting

trust.        E c k a r t v.      Hubbard ( 1 9 7 9 ) ,        -           -    Mont       .   -- - -. .
                                                                                                       .   602 P.2d 9 8 8 ,

36 S t . R e p .    2061.       I n t h a t case we s t a t e d :
               "A r e s u l t i n g t r u s t o c c u r s w h e r e , as a r e s u l t
               o f c e r t a i n a c t s , a c o u r t f i n d s t h a t t h e r e is
               a n i m p l i e d i n t e n t t o c r e a t e a t r u s t and impo-
               ses a t r u s t t o a c h i e v e a n e q u i t a b l e r e s u l t .
               U s u a l l y r e s u l t i n g t r u s t s involve c a s e s where
               t h e p a r t i e s h a v e u s e d a m b i g u o u s l a n g u a g e which
               t h e c o u r t c o n s t r u e s as showing a t r u s t i n t e n t ,
               o r w h e r e t h e p a r t i e s h a v e e x p r e s s e d no i n t e n t
               t o c r e a t e a t r u s t by w o r d s , b u t h a v e p e r f o r m e d
               a c t s from w h i c h t h e c o u r t i n f e r s t h a t a t r u s t
               was i n t e n d e d .        -o g e r t , s u p r a , 5 7 1 , p.
                                            B-                                       262."
               6 0 2 P.2d a t 991.
       I n the present              case       it     is n o t        contended                  t h a t the       language

u s e d by t h e p a r t i e s was a m b i g u o u s .                The d e e d s c o n v e y i n g t h e f e e
t i t l e o f t h e l a n d t o t h e c h i l d r e n a r e c l e a r , as a r e t h e t e r m s of

t h e lease b e t w e e n t h e p a r e n t s and c h i l d r e n .                            I t is c l a i m e d      that
t h e p a r t i e s ' a c t i o n s show t h a t t h e p a r e n t s were t o h a v e t h e bene-
f i c i a l use of t h e l a n d .         However, t h e s e a c t i o n s were b a s e d o n t h e
terms o f t h e l e a s e .          T h e r e f o r e , t h e r e is no r e s u l t i n g t r u s t .
      The f i n a l i s s u e t o be a d d r e s s e d is w h e t h e r o r n o t t h e r a n c h

p r o p e r t y s h o u l d be s o l d s u b j e c t t o a lease on 2/3 o f                                  it from Leo

R.   J a r r e t t and Ada M.             C a s s a d y t o J a c k and D o r a J a r r e t t .                           The

D i s t r i c t C o u r t ' s d e t e r m i n a t i o n t h a t i t s h o u l d n o t be s o l d s u b j e c t

t o s u c h a lease i s c o r r e c t .
      I t i s t r u e a t e n a n t i n common may l e a s e h i s i n t e r e s t i n p r o -
p e r t y to anyone he w i s h e s .                 H o c h s p r u n g v.     Stevenson (1928), 82
Mont. 2 2 2 , 266 P . 4 0 6 ; Arnundson v . Gordon ( 1 9 5 8 ) , 1 3 4 Mont. 1 4 2 ,
328 P.2d 6 3 0 .            However, t h e l e a s e i n q u e s t i o n h e r e is n o t a lease
b y e a c h c o t e n a n t o f h i s o r h e r i n t e r e s t i n t h e r a n c h p r o p e r t y to

t h e p a r e n t s , b u t is a lease b y a l l o f t h e c o t e n a n t s o f t h e e n t i r e

ranch      property.              This      lease         of    the     entire        property          expired
J a n u a r y 3 , 1 9 8 2 , s u b s e q u e n t t o t h e d a t e on which F r a n c e s s e n t h e r

n o t i c e of     termination,            and p r i o r t o t h e D i s t r i c t C o u r t ' s            final

judgment         of      January     28       1982.            Under     these       circumstances,              in
o r d e r f o r t h e a u t o m a t i c r e n e w a l p r o v i s i o n i n t h e l e a s e , which i n

e f f e c t is a new l e a s e o f             t h e e n t i r e p r o p e r t y each y e a r ,            t o be
e f f e c t i v e a l l t h e c o t e n a n t s m u s t a g r e e t o or r a t i f y t h e l e a s e ,
b e c a u s e it is a w e l l - s e t t l e d       p r i n c i p a l of t h e l a w t h a t :

               " - - -o make a b i n d i n g - a s e - --
                 I n o r d e r t - ----                           le          of t h e
               e n t- e common p r o p e r t y , a --l o £ - c o - o w n e-
               -  -  ir               -               --
                                                         l   -     the                r~
               m u s t - e i t h e r -o i n t l-- -r -- v e r a l l y , -- -
               -
               .
                         act,   -           j - y o- se
                                                -                         -    f o r it
               - -w e- - e t t l e d -t-- a t o n e c o t e n a n t h a s - power
               1s - l l s                  h         .
                                                     -
                                                                            no
               t o l e a s e t h e e n t i r e e s t a t e , - - -a n y s p e c i f i c
                                                              or
               p o r t i o n -- r e o f , u- l e s s - - -- -l-y -a u t h o r i z e d
                               the           -n      he is d u -
               - o d o so b y h
               t- - -- - -t --e o t h e r c o t e n a n t s .            I f one of
               t h e c o - o w n e r ~ s h o u l d p u r p o s e t o make a n
               u n a u t h o r i z e d lease o f t h i s k i n d , it is i n no
               way b i n d i n g upon t h e i n t e r e s t s of t h e o t h e r
               owners "     .         (Emphasis added. )
               Cotenancy o n J o i n t Ownership g 100.
                                                                    20 Am.Jur.2d
                                                                          ( S e e also
               ----
               P o w e l l on ~ G l - ~ m e r t y V O ~ . 4A, g 6 0 8 . )
                                                      ,
Frances       Jarrett's           notice       of        termination,          which       would       o n l y be
e f f e c t i v e as t o h e r 1 / 3 i n t e r e s t u n d e r c i r c u m s t a n c e s o t h e r t h a n a

new l e a s e , 20 Am.Jur.2d               -n a n c y a - J
                                           Cote
                                              - nd --                 o i n t -O w n e r s h i p g 1 0 0 , i n d i -
                                                                               -

cates      that        she n e i t h e r    agreed        to n o r      i n a n y way r a t i f i e d          the
renewal of             t h e l e a s e f o r 1982.         T h e r e f o r e , t h e automatic renewal

p r o v i s i o n c a n n o t t a k e e f f e c t , b e c a u s e as p o i n t e d o u t a b o v e , it is
i n e f f e c t a new lease o f               t h e e n t i r e p r o p e r t y and t h u s n e e d s t h e
agreement o r r a t i f i c a t i o n of a l l t h e c o t e n a n t s .
      F o r t h e f o r e g o i n g r e a s o n s , t h e j u d g m e n t o f the? D i s t r i c t C o u r t
is a f f i r m e d .



                                                          Justice
:4e c o r c u r :


   %&,$?"~ e I
      Jhgti
   Chief
                    L . P Q